Exhibit 10.15

 

LTX CORPORATION

 

2004 STOCK PLAN

 

1. Purpose

 

The purpose of this 2004 Stock Plan (the “Plan”) of LTX Corporation, a
Massachusetts corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

 

2. Eligibility

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock and
other stock-based awards (each, an “Award”) under the Plan. Each person who
receives an Award under the Plan is deemed a “Participant”.

 

3. Administration and Delegation

 

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

 

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.

 

4. Stock Available for Awards

 

(a) Number of Shares. Subject to adjustment under Section 10, Awards may be made
under the Plan for up to 4,000,000 shares of common stock, $.05 par value per
share, of the Company (the “Common Stock”). In addition, any unissued shares of
Common Stock and any unused shares of Common Stock as a result of termination,
surrender, cancellation or forfeiture of options under the Company’s 2001 Stock
Plan and the Company’s 1999 Stock Plan (together, the “Existing Plans”) will be
available for grant under this Plan, subject, in the case of incentive stock
options to any limits under the Internal Revenue Code. As of October 12, 2004,
options to purchase 7,647,554 shares of Common Stock were outstanding under the
Existing Plans and an additional 116,350 shares of Common Stock were reserved
for future issuance. If this Plan is approved by the Company’s stockholders, no
additional grants will be made under either of the Existing Plans.



--------------------------------------------------------------------------------

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right) or results in any Common Stock not being issued, the unused Common Stock
covered by such Award shall again be available for the grant of Awards under the
Plan. Further, shares of Common Stock tendered to the Company by a Participant
to exercise an Award shall be added to the number of shares of Common Stock
available for the grant of Awards under the Plan. However, in the case of
Incentive Stock Options (as hereinafter defined), the foregoing provisions shall
be subject to any limitations under the Code. Shares issued under the Plan may
consist in whole or in part of authorized but unissued shares or treasury
shares.

 

(b) Sub-limits. Subject to adjustment under Section 10, the maximum number of
shares of Common Stock with respect to which Awards may be granted to any
Participant under the Plan shall be 500,000 per fiscal year of the Company. For
purposes of the foregoing limit, the combination of an Option in tandem with an
SAR (as each is hereafter defined) shall be treated as a single Award. The
per-Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder (“Section 162(m)”).

 

5. Stock Options

 

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

 

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of LTX Corporation, any of LTX
Corporation’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board pursuant to Section 11(f), including without limitation the
conversion of an Incentive Stock Option to a Nonstatutory Stock Option.

 

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement. The exercise
price of an Option for a share of Common Stock shall not be less than fair
market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”) of a share of Common Stock on the date of the grant of such
Option.

 

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement.

 

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares for which the
Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or,
subject to such conditions as the Board shall specify, on a deferred basis (with
the Company’s obligation to be evidenced by an instrument providing for future
delivery of the deferred shares at the time or times specified by the Board).



--------------------------------------------------------------------------------

(f) Payment upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

 

(1) in cash or by check, payable to the order of the Company;

 

(2) except as the Board may otherwise provide in an option agreement, by (i)
delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4) to the extent permitted by applicable law and by the Board, by payment of
such other lawful consideration as the Board may determine; or

 

(5) by any combination of the above permitted forms of payment.

 

(g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.

 

(h) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 10); and (2) the Board may not cancel any outstanding Option and grant
in substitution therefor new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
Option.

 

6. Director Options

 

(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, the Company shall grant to such person a Nonstatutory Stock Option to
purchase 20,000 shares of Common Stock (subject to adjustment under Section 10).

 

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company who is both serving as a director of the Company immediately prior to
and immediately following such annual meeting and who is not then an employee of
the Company or any of its subsidiaries, a Nonstatutory Stock Option to purchase
8,000 shares of Common Stock (subject to adjustment under Section 10).

 

(c) Committee Service Grant. On the date on which the Board of Directors
annually establishes the Committees of the Board, the Company shall grant to
each member of the Board of Directors who is not an employee of the Company or
any subsidiary of the Company, a Nonstatutory Stock



--------------------------------------------------------------------------------

Option to purchase 3,000 shares of Common Stock for each Committee on which the
member serves as chairman and a Nonstatutory Stock Option to purchase 1,500
shares of Common Stock for each Committee on which the member serves other than
as chairman.

 

(d) Terms of Director Options. Options granted under this Section 6 shall (i)
have an exercise price per share of Common Stock equal to the Fair Market Value
of a share of Common Stock on the date of the grant of such Option, (ii) vest
cumulatively as to 20% of the number of shares covered by the Option on the
first anniversary of the date of grant, as to 35% of the number of shares
covered by the Option on the second anniversary of the date of grant and as to
45% of the number of shares covered by the Option on the third anniversary of
the date of grant, in each case provided that the individual is serving on the
Board on such date, provided that no additional vesting shall take place after
the Participant ceases to serve as a director and further provided that the
Board may provide for accelerated vesting in the case of death or disability
(iii) expire on the earlier of 10 years from the date of grant or one year
following cessation of service on the Board and (iv) contain such other terms
and conditions as the Board shall determine. Notwithstanding anything herein to
the contrary, in the event that any Participant standing for re-election is not
re-elected to the Board of Directors at any meeting or upon the retirement of a
Participant from the Board of Directors, all of the Participant’s Options
granted under this Section 6 shall become immediately exercisable.

 

(e) Board Discretion. The Board retains the specific authority to from time to
time increase or decrease the number of option shares granted under this Section
6, to make additional grants or decline to make a grant, or to provide that the
terms and conditions of such grant shall differ from the terms and conditions
set forth in Section 6(d) above.

 

7. Stock Appreciation Rights

 

(a) General. A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount in cash or Common Stock or a
combination thereof (such form to be determined by the Board) determined in
whole or in part by reference to appreciation, from and after the date of grant,
in the fair market value of a share of Common Stock. SARs may be based solely on
appreciation in the fair market value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as (but not limited
to) appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award.

 

(b) Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

 

(1) Tandem Awards. When Stock Appreciation Rights are expressly granted in
tandem with Options, (i) the Stock Appreciation Right will be exercisable only
at such time or times, and to the extent, that the related Option is exercisable
(except to the extent designated by the Board in connection with a
Reorganization Event or a Change in Control Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option; (ii)
the Stock Appreciation Right will terminate and no longer be exercisable upon
the termination or exercise of the related Option, except to the extent
designated by the Board in connection with a Reorganization Event or a Change in
Control Event and except that a Stock Appreciation Right granted with respect to
less than the full number of shares covered by an Option will not be reduced
until the number of shares as to which the related Option has been exercised or
has terminated exceeds the number of shares not covered by the Stock
Appreciation Right; (iii) the Option will terminate and no longer be exercisable
upon the exercise of the related Stock Appreciation Right; and (iv) the Stock
Appreciation Right will be transferable only with the related Option.

 

(2) Independent SARs. A Stock Appreciation Right not expressly granted in tandem
with an Option will become exercisable at such time or times, and on such
conditions, as the Board may specify in the SAR Award.

 

(c) Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.



--------------------------------------------------------------------------------

8. Restricted Stock

 

(h) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock, subject to the right of the Company to repurchase all or part
of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).

 

(i) Terms and Conditions. The Board shall determine the terms and conditions of
a Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

 

(j) Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Board, deposited by the Participant, together with a
stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

(k) Deferred Delivery of Shares. The Board may, at the time any Restricted Stock
Award is granted, provide that, at the time Common Stock would otherwise be
delivered pursuant to the Award, the Participant shall instead receive an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify. The Board may at
any time accelerate the time at which delivery of all or any part of the Common
Stock shall take place. The Board may also permit an exchange of unvested shares
of Common Stock that have already been delivered to a Participant for an
instrument evidencing the right to future delivery of Common Stock at such time
or times, and on such conditions, as the Board shall specify.

 

9. Other Stock-Based Awards

 

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”), including without limitation Awards entitling recipients to
receive shares of Common Stock to be delivered in the future. Such Other Stock
Unit Awards shall also be available as a form of payment in the settlement of
other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock Unit Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. Subject to the
provisions of the Plan, the Board shall determine the conditions of each Other
Stock Unit Awards, including any purchase price applicable thereto. At the time
any Award is granted, the Board may provide that, at the time Common Stock would
otherwise be delivered pursuant to the Award, the Participant will instead
receive an instrument evidencing the Participant’s right to future delivery of
the Common Stock.

 

10. Adjustments for Changes in Common Stock and Certain Other Events

 

(h) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
sub-limits set forth in Section 4(b), (iii) the number and class of securities
and exercise price per share of each outstanding Option and each Option issuable
under Section 6, (iv) the share- and per-share provisions of each Stock



--------------------------------------------------------------------------------

Appreciation Right, (v) the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share- and per-share-related
provisions of each outstanding Other Stock Unit Award, shall be appropriately
adjusted by the Company (or substituted Awards may be made, if applicable) to
the extent determined by the Board.

 

(i) Reorganization and Change in Control Events.

 

(1) Definitions.

 

  (a) A “Reorganization Event” shall mean:

 

  (i) any merger or consolidation of the Company with or into another entity as
a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

 

  (ii) any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction; or

 

  (iii) any liquidation or dissolution of the Company.

 

  (b) A “Change in Control Event” shall mean:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”))(a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (a) the
then outstanding shares of stock (the “Outstanding Company Common Stock”) or (b)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
of Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (D) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 10; or

 

  (ii) Individuals who, as of the date of initial adoption of this Plan by the
Board, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date of initial adoption of
this Plan by the Board whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a



--------------------------------------------------------------------------------

result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (iii) Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
immediately prior to such Corporate Transaction of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no Person (excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Corporate Transaction) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting of such
corporation except to the extent that such ownership existed prior to the
Corporate Transaction and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or

 

  (iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (c) “Cause” shall mean any (i) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material responsibilities to the Company or
(ii) willful misconduct by the Participant which affects the business reputation
of the Company. The Participant shall be considered to have been discharged for
“Cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for Cause was warranted.



--------------------------------------------------------------------------------

(2) Effect on Options.

 

  (a) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically otherwise provided in the instrument evidencing any Option
or any other agreement between a Participant and the Company, the right to
purchase shares subject to the assumed or substituted option shall continue to
become vested in accordance with the original vesting schedule set forth in such
Option, and such assumed or substituted options shall become immediately vested
and exercisable in full if, on or prior to the 12 (twelve)-month anniversary of
the date of the occurrence of the Reorganization Event, the Participant’s
employment or other relationship with the Company or the acquiring or succeeding
corporation is terminated without Cause by the Company or the acquiring or
succeeding corporation. For purposes hereof, an Option shall be considered to be
assumed if, following occurrence of the Reorganization Event, the Option confers
the right to purchase, for each share of Common Stock subject to the Option
immediately prior to the occurrence of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the occurrence of the Reorganization Event (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Reorganization Event.

 

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options, or
in the event of a liquidation or dissolution of the Company, the Board shall,
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time prior to the
Reorganization Event and will terminate immediately prior to the occurrence of
such Reorganization Event, except to the extent exercised by the Participants
before the occurrence of such Reorganization Event; provided, however, that in
the event of a Reorganization Event under the terms of which holders of Common
Stock will receive upon occurrence thereof a cash payment for each share of
Common Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board may instead provide that all outstanding Options shall
terminate upon occurrence of such Reorganization Event and that each Participant
shall receive, in exchange therefor, a cash payment equal to the amount (if



--------------------------------------------------------------------------------

any) by which (A) the Acquisition Price multiplied by the number of shares of
Common Stock subject to such outstanding Options (whether or not then
exercisable), exceeds (B) the aggregate exercise price of such Options.

 

  (b) Change in Control Event that is not a Reorganization Event. Upon the
consummation of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, the right to purchase shares subject to the Option
shall continue to become vested in accordance with the original vesting schedule
set forth in such Option; provided, however, that each such Option shall be
immediately exercisable in full if, on or prior to the 12 (twelve)-month
anniversary of the date of the occurrence of the Change in Control Event, the
Participant’s employment or other relationship with the Company or the acquiring
or succeeding corporation is terminated without Cause by the Company or the
acquiring or succeeding corporation.

 

(3) Effect on Restricted Stock Awards.

 

  (a) Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Award.

 

  (b) Change in Control Event. Upon the consummation of a Change in Control
Event (regardless of whether such event also constitutes a Reorganization
Event), except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, shares shall continue to become free from
conditions or restrictions in accordance with the original schedule set forth in
such Restricted Stock Award. In addition, each such Restricted Stock Award shall
immediately become free from all conditions or restrictions if, on or prior to
the 12 (twelve)-month anniversary of the date of the occurrence of the Change in
Control Event, the Participant’s employment or other relationship with the
Company or the acquiring or succeeding corporation is terminated without Cause
by the Company or the acquiring or succeeding corporation.

 

(4) Effect on Stock Appreciation Rights and Other Stock Unit Awards.

 

The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR and Other Stock Unit
Award.

 

11. General Provisions Applicable to Awards

 

(h) Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to



--------------------------------------------------------------------------------

whom they are granted, either voluntarily or by operation of law, except by will
or the laws of descent and distribution or, other than in the case of an
Incentive Stock Option, pursuant to a qualified domestic relations order, and,
during the life of the Participant, shall be exercisable only by the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

 

(i) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(j) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

 

(k) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

 

(l) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with an Award to such Participant. If specifically
provided in the agreement evidencing an Award, for so long as the Common Stock
is registered under the Exchange Act, Participants may satisfy such tax
obligations in whole or in part by delivery of shares of Common Stock, including
shares retained from the Award creating the tax obligation, valued at their Fair
Market Value; provided, however, except as otherwise provided by the Board, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements. The Company may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to a
Participant.

 

(m) Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

 

(n) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

 

(o) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.



--------------------------------------------------------------------------------

(p) Performance Conditions.

 

(1) This Section 11(i) shall be administered by a Committee approved by the
Board, all of the members of which are “outside directors” as defined by Section
162(m) (the “Section 162(m) Committee”).

 

(2) Notwithstanding any other provision of the Plan, if the Section 162(m)
Committee determines, at the time a Restricted Stock Award or Other Stock Unit
Award is granted to a Participant who is then an officer, that such Participant
is, or is likely to be as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a Covered Employee (as
defined in Section 162(m)), then the Section 162(m) Committee may provide that
this Section 11(i) is applicable to such Award.

 

(3) If a Restricted Stock Award or Other Stock Unit Award is subject to this
Section 11(i), then the lapsing of restrictions thereon and the distribution of
cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Section 162(m) Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following: (a)
earnings per share, (b) return on average equity or average assets with respect
to a pre-determined peer group, (c) earnings, (d) earnings growth, (e) revenues,
(f) expenses, (g) stock price, (h) market share, (i) return on sales, assets,
equity or investment, (j) regulatory compliance, (k) improvement of financial
ratings, (l) achievement of balance sheet or income statement objectives, (m)
total shareholder return, (n) net operating profit after tax, (o) pre-tax or
after-tax income, (p) cash flow, or (q) such other objective goals established
by the Board, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be adjusted to exclude any one or more of (i)
extraordinary items, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the writedown of any asset, and (v) charges for restructuring and
rationalization programs. Such performance goals may vary by Participant and may
be different for different Awards. Such performance goals shall be set by the
Section 162(m) Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m).

 

(4) Notwithstanding any provision of the Plan, with respect to any Restricted
Stock Award or Other Stock Unit Award that is subject to this Section 11(i), the
Section 162(m) Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Section 162(m)
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

 

(5) The Section 162(m) Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11(i) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.



--------------------------------------------------------------------------------

12. Miscellaneous

 

(a) No Right to Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

 

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(i) the date on which the Plan was adopted by the Board or (ii) the date the
Plan was approved by the Company’s stockholders, but Awards previously granted
may extend beyond that date.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time; provided that, to the extent determined by the
Board, no amendment requiring stockholder approval under any applicable legal,
regulatory or listing requirement shall become effective until such stockholder
approval is obtained. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.

 

(e) Provisions for Foreign Participants. The Board may modify Awards or Options
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

 

(f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any applicable conflicts of
law.